98 F.3d 1
MAINE RIGHT TO LIFE COMMITTEE, INC., et al., Plaintiffs-Appellees,v.FEDERAL ELECTION COMMISSION, et al., Defendant-Appellant.
No. 96-1532.
United States Court of Appeals,First Circuit.
Heard Oct. 8, 1996.Decided Oct. 18, 1996.

David Kolker, Attorney, with whom Lawrence M. Noble, General Counsel, and Richard B. Bader, Associate General Counsel, Washington, DC, were on brief, for defendant-appellant Federal Election Commission.
Dennis M. Flannery, Ankur J. Goel, Wilmer, Cutler & Pickering and Donald J. Simon, on brief, Washington, DC, for Common Cause, amicus curiae.
James Bopp, Jr., with whom Paul R. Scholle, Bopp, Coleson & Bostrom, Daniel M. Snow and Pierce Atwood, were on brief, Terre Haute, IN, for plaintiffs-appellees.
Before TORRUELLA, Chief Judge, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Defendant-appellant, the Federal Election Commission ("FEC"), appeals the decision of the district court that "11 C.F.R. § 100.22(b) is contrary to the [Federal Election Campaign Act (FECA), 2 U.S.C. §§ 431-55,] as the Supreme Court and the First Circuit Court of Appeals have interpreted it and thus beyond the power of the FEC."  Maine Right to Life Committee, Inc. v. Federal Election Commission, 914 F.Supp. 8, 13 (D.Me.1996).  Appellant argues that the "express advocacy" regulation promulgated in § 100.22(b) is facially reasonable, advances compelling governmental interests, and is entitled to deference.


2
After a careful evaluation of the parties' briefs and the record on appeal, we affirm for substantially the reasons set forth in the district court opinion.  See Maine Right to Life Committee, 914 F.Supp. 8;  see also Federal Election Commission v. Christian Action Network, 894 F.Supp. 946 (W.D.Va.1995), aff'd per curiam, 92 F.3d 1178 (table), No. 95-2600, (4th Cir.  Aug. 2, 1996) (unpublished disposition) (granting defendants' motion to dismiss on the grounds that the complained-of actions did not constitute violations of FECA, and the FEC lacked jurisdiction to bring suit).


3
Costs to appellee.


4
Affirmed.